Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Arguments

Applicant’s arguments and amendments, see response filed 02/18/2021, with respect to the claim objection to claim 7 and the 35 U.S.C. 112(a) rejection of claims 1-11 have been fully considered and are persuasive.  The claim objection to claim 7 and the 35 U.S.C. 112(a) rejection of claims 1-11 have been withdrawn.

Claim Status

The claims filed 02/18/21 are being considered for examination. Claims 1, 7, 10 and 11 have been amended. Claims 2-6 and 8-9 have not been amended. Therefore, Claims 1-11 are being considered for examination.

Allowable Subject Matter

Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA M KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Monday 6am-2pm EST, Tuesday and Thursday 10am-2pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687